DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Trellis with Elevated Cross Means and Holders with Downwardly Facing Retaining Slots”.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5, and 7-9 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 5 recites “opening of each” but it is unclear what object this “each” is referring to? Each holder? Each slot? For the purposes of examination, the Examiner interprets the claim to mean each slot.
Claim 5 recites “at least two of the retaining slots are arranged such that the opening of each angles towards the opening of the other”. However, it is unclear how the openings would angle towards the opening of the other if there are more than two retaining slots. For example, if there was a third holder with another retaining slot, then the opening would be angled facing away from one of the first two retaining slots. Does the claim mean to claim embodiments of only 2 retaining slots? For the purposes of examination, the Examiner interpret the claim to mean 2 openings that are angled towards each other. 
The term “new” in claim 7 is a relative term which renders the claim indefinite. The term “new” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Does it mean new spouting vine shoots? Does it mean new vine shoots that someone puts on top? Can it support current or old vine shoots? How old would the vine shoots be to be considered “new”? Dependent claims 8-9 fail to solve the deficiency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senese (US 3807089).
Regarding claim 1, Senese teaches of a trellis (abstract, trellis system) comprising:
a series of upright posts (fig. 1, post 14);
cross beams supported by the posts in an elevated state (cross bar 31.and cross arm 62);
at least one line holder fitted to each beam (fig. 5,ends of cross beams can have openings 44, 46, or 48 to hold the wires 74), each holder having one or more downwardly facing retaining slot or slots (opening 46 has the bottom of the T facing downwardly, opening 44 has the longitudinal part of the T facing vertically downwardly);
vine lines (wires 74) connected to the holders (seen in fig. 5) such that they are located in and pass through the retaining slots so that the lines run laterally in rows (rows seen in fig. 1) and can be non-destructively removed from the slots by exerting downward pressure on the lines (fig. 5, can be removed by exerting downward pressure on the lines in opening 46).

Regarding claim 2, Senese teaches of claim 1, and wherein each retaining slot is inclined (fig. 5, openings 44 and 46 make 90-degree inclined angles).

Regarding claim 3, Senese teaches of claim 1, and wherein (fig. 5) each retaining slot (openings 44, 46, 48) is substantially dog-legged (openings 44, 46 have a sharp bend) having an opening (facing outside of the cross arm 31) and a nesting portion (where the wire 74 nests), the opening being angled in a different direction to the nesting portion (seen in fig. 5).

Regarding claim 4, Senese teaches of claim 3, and wherein the vine lines (74) are located in the nesting portions (seen in Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Senese in view of Essel (US 8261460).
	Regarding claim 5, Senese teaches of claim 3, and wherein each cross beam has at least two of the holders fitted (fig. 1, holders fitted at the ends of the cross arms 31). 
Senese does not appear to teach of at least two of the retaining slots are arranged such that the opening of each of the at least two of retaining slots angles towards the opening of the other.
Essel is in the field of line holders and teaches of (fig. 19) at least two of the retaining slots (slots 170, 172 of line holder 100) are arranged such that the opening of each of the at least two of retaining slots angles towards the opening of the other (seen in fig. 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Senese to incorporate the teachings of Essel of at least two of the retaining slots are arranged such that the opening of each angles towards the opening of the other in order to configure the wires closer together and make it easier to move the wires through the openings if the trellis is configured like a diamond or a cone. 

	Regarding claim 6, Senese teaches of claim 1, but does not appear to teach of wherein the retaining slots are each generally in the shape of an inverted V or an inverted U.
	Essel teaches of (fig. 16-17) wherein the retaining slots (guide line support portion 120) are each generally in the shape of an inverted V (seen in fig. 17) or an inverted U (seen in fig. 16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Senese to incorporate the teachings of Essel of wherein the retaining slots are each generally in the shape of an inverted V or an inverted U in order to move the line more downwardly through the openings and have a bend that prevents the line from easily moving up and out of the slots. 	

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Senese in view of Brunneder (US 675850).
	Regarding claim 7, Senese teaches of claim 1, but does not appear to teach of comprising a series of supplementary lines extending upwards and away from the rows of vine lines and/or the cross beams, and wherein new vine shoots are supported along the supplementary lines.
	Brunneder teaches of (fig. 2) comprising a series of supplementary lines (tie-wires h) extending upwards and away from the rows of vine lines and/or the cross beams (seen in fig. 2), and wherein new vine shoots are supported along the supplementary lines (vines are supported on these supplementary lines).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Senese to incorporate the teachings of Brunneder of comprising a series of supplementary lines extending upwards and away from the rows of vine lines and/or the cross beams, and wherein new vine shoots are supported along the supplementary lines in order to support and direct the vertical growth of vines. 

	Regarding claim 8, Senese as modified teaches of claim 7, and Brunneder further teaches of wherein the supplementary lines angle upwards (seen in fig. 2).

	Regarding claim 9, Senese as modified teaches of claim 7, and Brunneder further teaches of wherein the supplementary lines converge to a position above the cross beams (fig. 2, supplementary lines h converge to a position above the rows of wires c and d, which when incorporated to Senese would be above the row of wires and cross beams of Senese).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Senese in view of Gissinger et al. (EP 1342405).
	Regarding claim 10, Senese teaches of claim 1, but does not appear to teach of wherein each holder comprises a sleeve extending around a respective one of the beams.
Gissinger teaches of wherein each holder (fig. 1, cut piece with parts 2 and 3) comprises a sleeve (fig. 1, parts 2, 3) extending around a respective one of the beams (fig. 2, parts 2 and 3 extends around a stake P).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Senese to incorporate the teachings of Gissinger of making the line holders separate components of the cross arm, wherein each holder comprises a sleeve extending around a respective one of the beams in order to be able to adjust the positioning of the line holders across the cross beams. 

	Regarding claim 11, Senese as modified teaches of claim 10, and wherein each sleeve (as modified by Gissinger, the line holders have sleeves) has one or more of the downwardly facing retaining slots (fig. 5, openings 44, 46).

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647